Citation Nr: 0827773	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-01 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected post traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his son-in-law


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1952 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which granted service connection for PTSD 
and assigned a 30 percent disability evaluation.  The veteran 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review. 

A video conference hearing was held in February 2007, with 
the veteran sitting at the Denver RO, and the undersigned 
Acting Veterans Law Judge (VLJ), sitting in Washington, DC.  
The Acting VLJ was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 
2007) and is rendering the determination in this case.  A 
transcript of the testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD is not shown to be productive of 
occupational and social impairment with reduced reliability 
and productivity.


CONCLUSION OF LAW

The criteria for a higher initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R.  
§§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Stegall Considerations

This case was remanded by the Board in June 2007.  
Specifically, the Board requested the AOJ to consider 
additional evidence, to provide the veteran with notice of 
the evidence needed to establish entitlement to a higher 
rating for PTSD and to afford the veteran a VA examination 
that addressed the issue of whether the veteran's PTSD 
rendered him incapable of obtaining and maintaining gainful 
employment.  Pursuant to the Board's remand instructions, a 
notice letter was sent to the veteran in June 2007.  The 
notice letter specifically advised the veteran of what 
evidence was needed to establish a higher rating for his 
service-connected PTSD.  

The veteran was also scheduled for a VA examination in June 
2007.  The June 2007 VA examiner specifically addressed the 
issue of the veteran's ability to obtain and maintain gainful 
employment.  Further, the January 2008 supplemental statement 
of the case reviewed the additional evidence submitted by the 
veteran, including an April 2007 statement from the Vet 
Center, and reports dated in December 2004, September 2006 
and February 2007 from the veteran's private physician.  
Supplemental VAMC treatment records were also obtained and 
considered.  The veteran's claim was then re-adjudicated by 
the Appeals Management Center (AMC) in the January 2008 
supplemental statement of the case.  Thus, the Board's remand 
instructions were complied with.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance).


II. VCAA

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

In Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), it was 
held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) 
(holding that proper section 5103(a) notice includes notice 
as to the degree of disability aspect of the claim).  With 
the initial-disability-rating element of a claim for 
service-connected disability compensation, section 5103(a) 
pre-adjudicatory notice regarding an initial disability 
rating must be provided:  

[T]he Secretary must, at a minimum, notify the claimant 
that, should service connection be awarded, a schedular 
or extraschedular disability rating will be determined 
by applying relevant [DCs] in the rating schedule, 
found in title 38, Code of Federal Regulations, to 
provide a disability rating from 0% to as much as 100% 
(depending on the disability involved) based on the 
nature of the symptoms of the condition for which 
disability compensation is being sought, their severity 
and duration, and their impact upon employment.  
Moreover, consistent with the statutory and regulatory 
history, that notice must provide examples of the types 
of medical and lay evidence that the claimant could 
submit (or ask [the Secretary] to obtain) that are 
relevant to establishing a disability - e.g., competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing exceptional circumstances relating to 
the disability.

Dingess, 19 Vet.App. at 488 (citing 66 Fed. Reg. 45,620, 
45,622 (Aug. 29, 2001)).  

In this case, a letter to the veteran in June 2007 provided 
such notice.  That letter advised the veteran that he could 
submit evidence showing his service-connected disabilities 
had increased in severity, and that such evidence might be a 
statement from his doctor or lay statements as to personal 
observations.  He was also asked to provide VA with 
information as to where he had received medical treatment and 
to submit any pertinent evidence in his possession to VA.  He 
was again advised of VA responsibilities in developing his 
claim, and he was also advised how VA determines the 
appropriate disability rating to assign to a service-
connected disability and how VA determines the effective 
date.  As part of that notice, he was informed that 
disability ratings are assigned based on the nature and 
symptoms of the condition; the severity and duration of the 
symptoms; and the impact of the condition and symptoms on 
employment.  He was advised to submit evidence that might 
affect the assigned disability evaluation, such as, 
information about treatment, statements from employers, or 
lay statements.

Clearly the Dingess notice was not provided until after the 
veteran's initial service connection claim was adjudicated.  
Ordinarily, failure to provide pre-adjudicative notice of any 
of the necessary duty to notify elements is presumed to 
create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary then has the burden to show that this 
error was not prejudicial to the veteran.  Id., at 889.  In 
order to demonstrate that no prejudice resulted from a notice 
error, the record must demonstrate that, despite the error, 
the adjudication was nevertheless essentially fair.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).   

In this case, as in Dunlap, unlike a case where a claim for 
service connection has been denied, there was sufficient 
information and evidence to award service connection and 
assign an effective date and an initial disability rating-
that is, the veteran's claim had already been more than 
substantiated.  When a claimant then disagrees with VA's 
initial VA determination as to either the disability rating 
or effective date assigned, other statutory and regulatory 
provisions, particularly 38 U.S.C.A. §§ 5104(a), 7105(d)(1), 
and 5103A, are in place requiring VA to assist and advise a 
claimant throughout the remainder of the adjudication 
process.  The Court has held that once a claim has been 
proven and service connection granted (with a corresponding 
disability rating and effective date assigned), the claim has 
been substantiated and the claimant has been provided a 
meaningful opportunity to participate effectively in the 
processing of his or her claim. See Dingess, 19 Vet.App. at 
491. 

Prejudice has not been shown in this case.  Neither the 
veteran nor his representative have argued that the failure 
to provide Dingess notice prior to adjudication of the claim 
somehow affected the fairness of the following proceedings.  
Moreover, a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006); see also 
Medrano v. Nicholson, 21 Vet.App. 165, 169 (2007) (Secretary 
"may cure timing defects by issuing a fully compliant 
[section 5103(a)] notification and then readjudicating the 
claim").  In this case, there was readjudication of the 
claim following the 2007 Dingess letter in a supplemental 
statement of the case.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

The Board notes, incidentally, that additional notice is 
required under section 5103(a) for claims for increased 
ratings.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, as the Court clearly noted in Vazquez, the 
additional notice requirements apply only to claims for 
increased compensation.  In cases such as this, involving 
initial disability ratings, the notice requirements of 
Dingess apply, and, as discussed more fully above, were 
complied with in this case. 

Accordingly, the duty to notify has been fully met in this 
case and the veteran was made aware that it was ultimately 
his responsibility to give VA any evidence pertaining to his 
claim.  

In addition, the duty to assist the veteran has also been 
satisfied.  The veteran's service medical records, VA medical 
records and private medical records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the veteran's 
claim. The veteran was also afforded VA examinations in 
October 2002, August 2005 and June 2007.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case.


III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R., Part 4.  The Rating Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco - that the present level of the 
veteran's disability is the primary concern in a claim for an 
increased rating and that past medical reports should not be 
given precedence over current medical findings - does not 
apply to the assignment of an initial rating for a disability 
when service connection is awarded for that disability.  
Fenderson, 12 Vet. App. at 126; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Instead, where a veteran appeals the 
initial rating assigned for a disability, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was erroneous 
. . . ."  Fenderson, 12 Vet. App. at 126.  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007). 

In this case, the veteran's PTSD is currently assigned a 30 
percent disability evaluation, effective from June 20, 2002, 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
this formula, the current 30 percent rating requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational task (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).

The next higher rating of 50 percent also requires 
occupational and social impairment, but with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete task); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent rating is warranted for even greater 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

The maximum rating of 100 percent requires total occupational 
and social impairment due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

In the Mauerhan case, the United States Court of Appeals for 
Veterans Claims (Court) rejected the argument "that the DSM- 
IV criteria should be the exclusive basis in the schedule 
governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 
443.  Rather, distinctive PTSD symptoms in the DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) are used to 
diagnose PTSD rather than evaluate the degree of disability 
resulting from the condition.  Although certain symptoms must 
be present in order to establish the diagnosis of PTSD, as 
with other conditions, it is not the symptoms but their 
effects that determines the level of impairment.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an evaluation in excess of 30 
percent for PTSD.  The veteran has not been shown to have 
occupational and social impairment with reduced reliability 
and productivity.

In this case, the veteran has been assigned GAF scores 
ranging from 50 - 68.  According to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which VA has adopted under 
38 C.F.R. §§ 4.125 and 4.130, a GAF score of 61 - 70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  A GAF score 
of 51 to 60 indicates moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 41 to 50 indicates serious symptoms or a serious 
impairment in social, occupational, or school functioning.  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).

The Board finds that the clinical evidence shows that the 
veteran's social and occupational impairment resulting from 
his PTSD is consistent with the criteria contemplated by a 30 
percent rating.  The veteran's PTSD symptoms include anxiety, 
mild depression, chronic sleep disturbance, nightmares, mild 
memory loss, aversion to war stimuli and intrusive thoughts.  
The veteran has some impairment with regard to social 
relationships.  For example, at the February 2007 hearing, 
the veteran's son-in-law testified that the veteran did not 
have much of a social life.  Similarly, at the August 2005 VA 
examination, the veteran stated that he had no friends.  
However, at both the August 2005 and the June 2007 VA 
examinations, the veteran indicated that he had a strong 
support group in that he had 10 children and 22 
grandchildren, who frequently call him and take him out to 
lunch.  The veteran also stated that he felt lucky to have 
such a large family.  In addition, the veteran was married 
for approximately 40 years, until his wife died suddenly in 
July 2005.  The veteran also continues to go to church every 
Sunday.  

During his recent June 2007 VA examination, the veteran 
stated he got upset if he talked about the war and did not 
like to bring it up.  Because of this, people perceived him 
as being standoffish.  However, the examiner noted that the 
veteran spontaneously talked about the war and about having 
been shelled and receiving a head wound and a concussion.  
The examiner did not notice any difficulty on the veteran's 
part discussing his war-time experiences.  He was also able 
to talk about a cold injury to his legs in Korea without 
being disrupted.  The veteran was not receiving any current 
psychiatric treatment or taking any psychiatric medication.  

Industrially, the record reflects that the veteran has 
consistently worked since his separation from service in 
October 1954.  At the October 2002 VA examination, the 
veteran stated that he had done farm work prior to entering 
the military and continued to farm and do odd jobs when he 
returned.  He also stated that he had attempted to run a bar 
for 5 or 6 years, but that he did not enjoy that work due to 
the loud noises and crowds, and therefore went back to 
farming.  A February 2007 letter from the veteran's private 
doctor indicated that the veteran was a strong, hard-working 
farmer who still worked daily.  Although an April 2007 Vet 
Center treatment record advised that the veteran was 
considered unemployable for VA purposes, the veteran 
testified at his February 2007 hearing that he continues to 
help out several days a week at a local carwash.  
Furthermore, at the June 2007 VA examination, the veteran 
indicated that he enjoyed helping out at his son-in-law's 
sheet metal business office when he was able, and that 
although he was told by his physician not to work, he 
continued to work even though he was 74 years old.  
Accordingly, the June 2007 VA examiner concluded that the 
veteran's employment was not impaired based on his PTSD 
symptoms.

Furthermore, at the veteran's August 2005 VA examination, the 
examiner stated that the veteran's PTSD appeared to be the 
same as it was at the time of the October 2002 examination.  
Similarly, the June 2007 examiner found that the veteran was 
not disabled based on his PTSD symptoms.  Throughout the 
appeal period, the veteran was found capable of performing 
his own daily activities.  At no time were any 
hallucinations, suicidal or homicidal ideations noted.  At 
all times, the veteran's appearance, hygiene and behavior 
were appropriate.  The veteran did not at any time exhibit 
any impairment in thought processes or communication, 
flattened affect, difficulty understanding complex commands, 
or serious difficulty in establishing and maintaining 
effective work and social relationships.  Although the 
veteran's GAF score of 50 at the April 2007 Vet Center is 
indicative of severe impairment, a GAF score is, of course, 
just one part of the medical evidence to be considered and it 
is not dispositive.  That score aside, the veteran's GAF 
scores ranged from 56 to 68, which are indicative of mild to 
moderate impairment.  Thus, in evaluating all of the evidence 
of record, the Board finds that the veteran's symptoms more 
nearly approximate mild to moderate social and occupational 
impairment, or a 30 percent disability evaluation.  

Thus, neither the veteran's symptoms nor the GAF scores 
assigned, varying from 50 to 68, are consistent with a higher 
disability rating.  In addition, although the veteran has 
some difficulty with social and occupational relationships, 
he was married for approximately 40 years until he was 
widowed in 2005, and he has consistently maintained some form 
of employment.  Thus, the veteran is able to establish and 
maintain effective relationships without reduced reliability 
and productivity.

Accordingly, the veteran's PTSD symptoms, when considered as 
a whole, have not been shown to more nearly approximate the 
criteria for 50 percent disabling.  38 C.F.R. § 4.71, 4.130, 
Diagnostic Code 9411.  Therefore, the Board finds that the 
veteran meets the requirements for a 30 percent schedular 
rating, but no higher.  In this regard, as discussed above, 
there is insufficient evidence of symptomatology that more 
nearly approximates that which warrants the assignment of a 
50 percent disability rating; and the veteran exhibits none 
of the criteria listed for a 70 percent rating.  See 38 
C.F.R. § 4.7.

Additionally, the record contains no evidence showing the 
veteran is entitled to a higher rating at any point during 
the instant appeal; therefore no staged ratings are 
appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Thus, the Board finds that a 30 percent evaluation is 
appropriate and that there is no basis for awarding a higher 
evaluation for PTSD.  38 C.F.R. §§ 4.125 and 4.130, 
Diagnostic Code 9411.  

Thus, as the criteria for a disability evaluation in excess 
of 30 percent for service-connected PTSD have not been met, 
the appeal is denied.  In essence, the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
PTSD.  Since the evidence is not in equipoise, the provisions 
of 38 U.S.C.A.  
§ 5107(b) regarding resolution of reasonable doubt are not 
applicable to warrant an evaluation in excess of 30 percent 
for any portion of the appeal period.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
disabling for PTSD is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


